Exhibit 10.8

INDEMNITY
 
THIS INDEMNITY (this “Indemnity”) by Millennium Petrochemicals Inc. a Virginia
corporation (“Millennium Indemnitor”), is in favor of EQUISTAR CHEMICALS, LP, a
Delaware limited partnership (the “Partnership”).
 
RECITALS:
 
           A.           The indemnity provided in this Indemnity reasonably may
be expected to benefit, directly or indirectly, Millennium Indemnitor.  Further,
it is in the best interests of Millennium Indemnitor to provide the indemnity
set forth hereunder, and such indemnity is necessary or convenient to the
conduct, promotion or attainment of the business of Millennium Indemnitor.
 
B.           This Indemnity is issued pursuant to Section 8.6(b) of the Amended
and Restated Limited Partnership Agreement of the Partnership, dated as of
December 19, 2007, among Lyondell Petrochemical LP4, Inc., Lyondell
Petrochemical L.P. Inc., Millennium Petrochemicals GP LLC, Millennium
Petrochemicals Partners, LP (“Millennium LP1”), Lyondell (Pelican) Petrochemical
L.P.1, Inc. and Lyondell LP3 Partners, LP, as amended and supplemented through
April 15, 2008 (the “Partnership Agreement”).
 
C.           This Indemnity is provided in replacement of a prior indemnity of
the Millennium Indemnitor dated as of December 19, 2007.
 
AGREEMENTS:
 
           NOW, THEREFORE, effective as of December 20, 2007, Millennium
Indemnitor hereby agrees as follows:
 
1.           Notwithstanding any other provision of this Indemnity but subject
to paragraph 6 below, Millennium Indemnitor shall be obligated to contribute to
the Partnership (the “Contribution Obligation”) on behalf of Millennium LP1 the
lesser amount $600 million or the aggregate principal amount of the  Referenced
Obligations then outstanding, but only after the holders of the Referenced
Obligations shall have pursued their remedies to compel payment of the
Referenced Obligations by the Partnership, and if, after exhaustion of all
available remedies, including, without limitation, the liquidation of assets,
payment cannot be obtained from the Partnership.  For purposes of this
Indemnity, Referenced Obligations are:
 
(1)           the Partnership’s Debentures due 2026 in the principal amount of
$150 million;
 
(2)           up to $450 million of any bank borrowings of the Partnership
secured by its inventory, and
 
(3)           to the extent $450 million exceeds any bank borrowings secured by
inventory, trade accounts payable by the Partnership to unrelated parties up to
the amount equal to $450 million less the bank borrowings secured by inventory.
 
2.           The obligations of Millennium Indemnitor hereunder to the
Partnership shall not be subject to any reduction, limitation, impairment or
termination for any reason, and shall not be subject to any defense or setoff,
counterclaim, recoupment or termination whatsoever, by reason of the invalidity,
illegality or unenforceability of the Referenced Obligation, any impossibility
in the performance of the Referenced Obligation or otherwise, subject to
paragraph 6 below.  Without limiting the generality of the foregoing, except as
aforesaid, the obligations of Millennium Indemnitor hereunder shall not be
discharged or impaired or otherwise affected by any waiver or modification of
any of the Referenced Obligation, by any default, failure or delay, willful or
otherwise, in the performance of the Referenced Obligation, or by any other act
or omission which may or might in any manner or to any extent vary the risk of
Millennium Indemnitor or otherwise operate as a discharge of Millennium
Indemnitor as a matter of law or equity.
 
           3.           Millennium Indemnitor further agrees that its
obligations hereunder shall continue to be effective or be reinstated, as the
case may be, if at any time payment, or any part thereof, of any of the
Referenced Obligation is rescinded or must otherwise be restored by the
Partnership upon the bankruptcy or reorganization of an Issuer or otherwise,
unless those obligations of Millennium Indemnitor have otherwise been terminated
in accordance with the terms of this Indemnity.
 
4.           The Partnership agrees that it shall not assign any of its right,
title and interest in and to this Indemnity.  This Indemnity shall not be
construed to create any right in the holders of the Referenced Obligations or
any other person (other than Millennium Indemnitor, the Partnership, Lyondell
Petrochemical LP4, Inc., Lyondell Petrochemical L.P. Inc., Lyondell (Pelican)
Petrochemical L.P.1, Inc. and Lyondell LP3 Partners, LP , and, in each case,
their respective successors and permitted assigns), or to be a contract in whole
or in part for the benefit of the holders of the Debt, or any other person
except the Partnership.  Accordingly, the holders of the Debt shall not, by
reason of this Indemnity, have a greater or superior claim compared to other
obligees of the Partnership, to or as a result of any amounts contributed by
Millennium Indemnitor to the Partnership pursuant to this Indemnity.
 
5.           Notwithstanding any other provision of this Indemnity, this
Indemnity shall terminate on December 15, 2017.
 
6.           This Indemnity shall be construed and interpreted in accordance
with and governed by the laws of the State of Texas.
 
7.           This Indemnity may be executed in one or more counterparts, each of
which shall constitute an original and all of which when taken together shall
constitute one and the same original document.
 
8.           The existence of this Indemnity shall not prohibit the Partnership
from refinancing or repaying any Debt at any time, subject to the other
provisions of the Partnership Agreement.
 
9.           Nothing in this Indemnity shall be construed or interpreted to
amend the Partnership Agreement in any respect.
 
10.           All notices, requests and other communications that are required
or may be given under this Indemnity shall be in writing and shall be deemed to
have been duly given if and when (i) transmitted by facsimile with proof of
confirmation from the transmitting machine or (ii) delivered by commercial
courier or other hand delivery as follows:
 


If to the Partnership:
Equistar Chemicals, LP

 
1221 McKinney Street

 
Houston, Texas 77252-2583

 
Attention:  General Counsel

 
Facsimile Number:  (713) 309-4718

 
If to Indemnitor:
Millennium Petrochemical Inc.

                                       1221 McKinney Street
                               Houston, Texas 77252-2583
 
Attention:  General Counsel

 
Facsimile Number:  (713) 309-4718

 
11.           The indemnity agreement dated as of December 19, 2007 between the
Millennium Indemnitor and the Partnership is hereby terminated and superseded in
all respects by this agreement.
 
 
Executed on or before April 15, 2008

 
MILLENNIUM PETROCHEMICALS INC.


By:
/s/ EDWARD J. DINEEN
 
Edward J. Dineen
 
Vice President
 
Date of execution: April 14, 2008

ACCEPTED AND AGREED
 
EQUISTAR CHEMICALS, LP
 
By:
/s/ ALLEN C. HOLMES
 
Allen C. Holmes
 
Vice President
 
Date of execution: April 14, 2008



 
